

117 HR 3011 IH: Holding Chinese Military Companies Accountable Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3011IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Banks (for himself, Mr. Steube, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo modify the definition of a communist Chinese military company for purposes of the imposition of certain sanctions, and for other purposes.1.Short titleThis Act may be cited as the Holding Chinese Military Companies Accountable Act.2.Modifications to applications of IEEPA authorities to communist Chinese military companiesSection 1237(b)(4)(B) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (50 U.S.C. 1701 note) is amended—(1)by striking clause (ii);(2)in the matter preceding clause (i), by striking that— and inserting that is engaged in providing commercial services, manufacturing, producing, or exporting and—;(3)in clause (i), by striking ; and and inserting ; or; and(4)by adding at the end the following new clause:(ii)(I)is owned or controlled by, or affiliated with, the Chinese Communist Party or any person who has ever been a delegate of a National People’s Congress of the Chinese Communist Party; and(II)is engaged in significant investment in the sectors of fifth-generation wireless communications, artificial intelligence, advanced computing, big data analytics, autonomy, robotics, directed energy, hypersonics, or biotechnology..3.Extension of authorityNotwithstanding section 1061(i)(6) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 111 note), the submission required by subsection (b) of section 1237 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999—(1)shall not terminate on December 31, 2021; and(2)shall continue in effect until December 31, 2026.